Title: From Thomas Jefferson to Henry Dearborn, 21 February 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Sir
                     
                            Washington Feb. 21. 06
                        
                        In expectation that further information would give us a more distinct view of the course which our foreign
                            affairs are likely to take, I have kept unanswered the letter of Capt Shallus & others covering resolutions of the 1st.
                            light infantry company of the 1st. Brigade of the 1st. division of Pensylvania militia, offering their service to their
                            country if necessary and asking the honour of being first called to it’s defence, & in that event, of being placed on
                            the same footing with the regular troops of the US. I think it improper longer to withold the expression of my sense of
                            this very generous & patriotic offer. it confirms me in the belief I have ever entertained that should this country be
                            compelled to resort to war for justice, it will distinguish itself in that line by the same enterprize & activity which
                            have distinguished it in the pursuits of peace. in our present uncertainty however I can but ask the favor of you to
                            return, on behalf of our country, my thanks to Capt Shallus, his officers & company, and the testimony which I
                            willingly bear, that they have deserved well of their country. Accept my salutations & assurances of great esteem
                            & respect.
                        
                            Th: Jefferson
                     
                        
                    